Atkinson, J.
There was no error in allowing the amendments to the declaration; nor in overruling the demurrer to the same; nor in refusing to grant a continuance; nor in admitting or rejecting evidence; the charges complained of were substantially correct; and the verdict was amply supported by the. evidence, and quite reasonable in amount. This case involves no new questions of law rendering necessary a more elaborate statement of the points decided. The court properly refused to grant a new trial. Judgment affirmed.
Action for damages. Before Judge Bisb. Stewart superior court. April term, 1894.
Watts & Hickey and G. J. Thornton, for plaintiffs in error. Glarke, Hooper & Harrison, W. H. Ellis and J. B. Hudson, contra.